Citation Nr: 0830218	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In June 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is not related to 
active service.  

2.  The veteran's bilateral knee disorder is not related to 
active service.

3.  The veteran's bilateral hearing loss is not related to 
active service.

4.  The veteran's tinnitus is not related to active service.

5.  The competent medical evidence shows that the veteran is 
not currently diagnosed with vertigo.

6.  The veteran's sinusitis is not related to active service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  Vertigo was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  Chronic sinusitis was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  A letter dated in October 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  That letter also advised the 
veteran of how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in March 2007. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic lumbar spine disability, a chronic 
bilateral knee disability, bilateral hearing loss, tinnitus, 
vertigo, or chronic sinusitis is factually shown during 
service.  

With respect to a bilateral knee disability, bilateral 
hearing loss, tinnitus, vertigo, and sinusitis, the Board 
concludes it was not.  The service medical records are absent 
complaints, findings or diagnoses of any knee problems, 
hearing loss, tinnitus, vertigo, or sinusitis during service.  

The Board notes that the veteran's service medical records 
indicate that the veteran presented in August 1968 with 
complaint of dizziness and in November 1968 with complaint of 
malaise, stuffy nose, and cough.  However, the Board cannot 
conclude a "chronic" sinusitis condition or vertigo was 
incurred during service as treatment for a stuffy nose and 
dizziness cannot be considered chronic disorders without some 
indication that a chronic condition exists.  In addition, on 
the clinical examination for separation from service, the 
veteran's hearing, and sinuses were evaluated as normal.  On 
the Report of Medical History completed in conjunction with 
the veteran's separation physical, the veteran denied every 
having "trick" or locked knee, arthritis, lameness, swollen 
or painful joints, joint deformity, hearing loss, ear 
trouble, dizziness, chronic or frequent colds, frequent or 
severe headaches, or sinusitis.  Thus, there is no medical 
evidence that shows that the veteran suffered from a chronic 
knee disability, hearing loss, tinnitus, vertigo, or chronic 
sinusitis during service. 

With respect to the veteran's lumbar spine disorder, the 
service medical records indicate that the veteran presented 
with complaints of low back pain on September 4, 1968, 
November 16, 1968, April 8, 1969, and in May 1969.  The 
September 1968 medical record noted that the veteran's back 
pain existed prior to service, approximately five years 
earlier.  On the Report of Medical History completed by the 
veteran at separation on November 18, 1970, the veteran noted 
that he had had recurrent back pain.  Clinical evaluation of 
the veteran's spine was normal, but he physician noted, 
"Occasional back pain, mild.  Treated conservatively on out-
patient basis.  Presently asymptomatic."

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137.  The Board finds that as a lumbar 
spine condition was not present during the veteran's entrance 
examination, he is entitled to the presumption of soundness 
under 38 U.S.C.A. § 1111 as to this condition.

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  As noted above, the September 1968 
service medical record noted that the veteran's back pain 
existed prior to service, approximately five years earlier.  
However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

As noted above, the physician at the time of the veteran's 
separation physician noted, "Occasional back pain, mild.  
Treated conservatively on out-patient basis.  Presently 
asymptomatic."  In this case, there is no indication in the 
file that this occasional back pain was due to the natural 
progress of the disease or was determined to be only 
temporary flare-ups of a pre-existing disease.  Thus, the 
record is absent clear and unmistakable evidence that the 
veteran's occasional low back pain was not aggravated by 
during service.

However, although the Board has determined that the 
presumption of soundness attaches with respect to the 
veteran's low back pain, it cannot be concluded that a 
"chronic" low back condition was incurred during service.  
Treatment for low back pain in service cannot be considered a 
chronic condition without some indication that a chronic low 
back condition exists.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis and sensorineural 
hearing loss can be service-connected on such a basis.  
However, the first diagnoses in the record of 
spondylosis/osteoarthritis of the lumbar spine, 
osteoarthritis of the knees, and sensorineural hearing loss 
is not until 2006/2007, more than 30 years after the 
veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The earliest 
medical evidence of record is dated in 2006.  Thus, in light 
of the lack of any relevant history reported between the 
veteran's date of discharge in 1970 and 2006, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

With respect to vertigo, the post-service medical records are 
absent any complaints of or treatment for vertigo.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
The law specifically limits entitlement to service connection 
to cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  Thus, the medical evidence fails to show that 
the veteran currently suffers from vertigo.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

In the absence of competent medical evidence that a 
disability manifested by vertigo exists and it was caused by 
or aggravated by the veteran's military service, the criteria 
for establishing service connection for vertigo have not been 
established.  38 C.F.R. § 3.303. 

With respect to the veteran's low back, knees, hearing, 
tinnitus, and sinusitis, the veteran underwent VA 
examinations in March 2007.  The veteran was diagnosed with 
degenerative disc disease and spondylosis of the lumbar 
spine, bilateral chondromalacia of the knees, bilateral 
sensorineural hearing loss, bilateral tinnitus, and chronic 
and acute left frontal sinusitis with opacification.  Thus, 
in this case, veteran clearly has current disabilities.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disabilities 
and military service.

However, no medical professional has ever related these 
conditions to the veteran's military service.  With respect 
to the veteran's spine, the veteran's treating physician, Dr. 
P.J.S., noted that the veteran had mechanical low back pain 
with no clear evidence that it related to anything that 
happened during his military service; and the VA examiner, 
J.H., specifically opined that the current diagnoses of 
degenerative disc disease and spondylosis of the lumbar spine 
was less likely than not the result of the veteran's military 
service.  

In addition, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for sinusitis is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


